Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters the following reference numbers  have both been used to designate:
Figure 4, 120a-120c and 124-136. 
*Further noting Figure 4 is the only diagram containing 120b-120c and 130-136 further confusing any need for two references for the same component, noting even if they were referenced separately it would still potentially be improper.



The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following details  must be shown in enabling detail or the feature(s) canceled from the claim(s).  No new matter should be entered.

Figure 4 shows a confusing an incomplete depiction of what applicant considers the crux of said invention, the integration of plural power sources into the “platform”. However no Figure depicts said power sources 120b-120 (aka 130-136) on/with said claimed “platform” of Figure 1. Said above power sources should be depicted with said platform of FIGURE(s) 1-3 as claimed. 

It is noted that a disclosure of an electrical circuit apparatus, depicted in the drawings by block diagrams with functional labels, was held to be non-enabling (In re Gunn, 537 F2d 1123, 1129, 190 USPQ 402, 406, CCPA 1976). 


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 1
	The claim purports to claim “a plurality of power sources, wherein: a first power source… a second power source…” is confusing and improper. Lack of antecedent basis for “a plurality of power sources” making it unclear whether “within” is intended as “comprising”, that is to say whether said first and second are intended to comprise said plurality.
	Claim examined as best understood “wherein” read as “comprising”.

Claim 18
	It seems the term “winch” was intended instead of current term “wench”. 
	Claim will be examined as best understood. 


CLAIM INTERPRETATION

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation(s):
Transfer switch assembly = box 138, FIG4;
Power cord panel = 142, FIG5. 
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language  without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim(s) limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim(s) have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Transfer switch assembly = box 138, FIG4;
Power cord panel = 142, FIG5. 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 10-12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. US 2013/0163976 in view of Haar US 2015/0300321 and Muchow et al. US 2004/0124711.
Pierce teaches:
1. A power platform, comprising:
a mobile trailer (FIG1);

a plurality of power sources , comprising:
a first power source comprises a solar panel disposed on the tower (62, FIG5), and 
a housing (42, FIG1) comprising a transfer switching assembly (power source interconnection circuity FIG6A-6B) and a panel (Fuse block, FIG6B), wherein the transfer switching assembly is configured to receive electrical power generated from the plurality of power sources and convert the electrical power for transfer to ancillary devices via the panel (see FIG6A-6B).
Pierce teaches plural power sources (ie. 120VAC, batteries, 60, 62, FIG6A-6B) however Pierce fails to teach a second power source comprises a fuel cell generator, and
Haar teaches wherein a second power source comprises a fuel cell generator (Para. 83). It would have been obvious to one of ordinary skill in the art to incorporate said fuel cell in addition to said batteries with the motivation of diversifying power sources for reliability.
Pierce fails to teach said power panel comprising a power cord panel.
Muchow teaches a panel comprising a power cord panel (see FIGURE 17, 165 and Para. 74). It would have been obvious to one of ordinary skill in the art to provide said panel as taught by Muchow into the system of Pierce with the motivation to provide a known, desirable and compatible means of power ancillary components. 

Pierce further teaches:

the plurality of power sources includes a third power source comprising a battery bank; and
the transfer switching assembly is also configured to transfer electrical power to the battery bank (see bat. Of FIG6A and 6A-6B).

3. The power platform recited in claim 2, wherein the plurality of power sources includes a fourth power source comprising a plug-in assembly configured to receive electrical power from an external electrical power supply (120V of FIG6A).  

4. The power platform recited in claim 3, wherein the plurality of power sources includes a fifth power source comprising a solar panel array disposed on the housing (60, FIG1).  

6. The power platform recited in claim 1, further comprising a communications interface configured to establish a communication network (160, FIG7).  

9. The power platform recited in claim 1, further comprising a surveillance system (80, FIG2).  

	Official Notice is taken that both the concept and advantages of providing for the following components below in the power platform art are well known and expected in the art.  It would have been obvious to have included said below components in Pierce as these components provide the following benefits enumerated below:
(Metal is a common and well known and use dmaterial to construct trailer frames. Reinforced polymer composite is well known and used for its strength and light weight for towers/poles).


11. The power platform recited in claim 1, wherein the tower is a cylindrical object having a hollow interior.  (cylindrical hollow poles are well known for portable towers). 

12. The power platform recited in claim 1, wherein electrical wiring and electrical components electrically connecting the first power source and the transfer switching assembly are routed within the hollow interior of the tower. (placing electrical wiring in hallow tower poles is well known and desirable to keep said wiring protected and out of the way).  

19. The power platform recited in claim 1. further comprising a tow hitch assembly and a removable tongue configured to insert into the tow hitch assembly (see FIG3A-3B).  

Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. US 2013/0163976 in view of Haar US 2015/0300321 and Muchow et al. US 2004/0124711, Sutherland US 2006/0213697.

Pierce teaches batteries but fails to teach explicit type:
5. The power platform recited in claim 2, wherein the battery bank includes a plurality of removable batteries.  
16 . The poxer platform recited in claim 2. wherein batteries of the battery bank are Absorbent Glass Mat (AGM) batteries or lithium batteries.  

	Sutherland teaches plurality removable lithium batteries (See para. 27). It would have been obvious to one of ordinary skill in the art to provide a plurality of removable lithium . 

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. US 2013/0163976 in view of Haar US 2015/0300321 and Muchow et al. US 2004/0124711, Hill et al. US 7,193,508.

Pierce fails to teach:
7. The power platform recited in claim 1, further comprising a control module in operative association with the transfer switching assembly, the control module configured to perform power system management for the plurality of power sources.  
8. The power platform recited in claim 6, further comprising a control module in operative association with the transfer switching assembly and the communications interface, the control module configured to perform power system management for the plurality of power sources and network topology management for nodes included in the communication network.  

Hill teaches:
7. a control module (50, FIG3) in operative association with a transfer switching assembly (90), the control module configured to perform power system management for the plurality of power sources (via 40 and 90).  
8. a control module (50) in operative association with the transfer switching assembly (90) and a communications interface (ie 60 and/or 110 and/or 100), the control module configured to 
	It would have been obvious to incorporate a control module as taught by Hill into the system of Pierce with the motivation of providing known and desirable system control and synchronization. 

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. US 2013/0163976 in view of Haar US 2015/0300321 and Muchow et al. US 2004/0124711, Korman US 9,006,940.

Pierece teaches said solar cell wrapped around the pole but fails to teach it flexible:
l3. The power platform recited in claim 1, wherein the solar panel comprises a flexible solar panel array that is wrapped about a circumference of the tower.  
	Korman teaches a flexible solar panel (see 14, FIG1). It would have been obvious to incorporate said flexible solar panel taught by Korman into the system wrapping around said pole of Pierce with the motivation to realize said panel wrapped around said pole of Hill with known flexible solar panel. 

Pierce fails to explicitly teach wherein:
14. The power platform recited in claim 1. wherein the first power source comprises a plurality of solar panels.  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide plural panels for increased solar conversion, since it has been In re Harza, 124 USPQ 378.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. US 2013/0163976 in view of Haar US 2015/0300321 and Muchow et al. US 2004/0124711, Jones et al. US 2011/0252678.

 Pierce in view of Haar fail to explicitly teach the type of fuel-cell used:
17. The power platform recited in claim 1, wherein the fuel cell generator is a methanol fuel cell generator.  
	Jones teaches use of DMFC fuel cell (See para. 10).	It would have been obvious to provide said DMFC as taught by Jones to realize said fuel cell of Haar with the motivation of advantage is the ease of transport of methanol, an energy-dense yet reasonably stable liquid at all environmental conditions.


Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. US 2013/0163976 in view of Haar US 2015/0300321 and Muchow et al. US 2004/0124711, Schmidt US 2017/0141721.

Pierce fails to teach:
18. The power platform recited in claim 1. further comprising an electric winch system to raise and lower the tower.  
winch system to raise and lower the tower (see para. 16, 48). It would have been obvious to incorporate said electric winch taught by Schmidt into the system of Pierce with motivation of providing known and available means to lift said mast. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. US 2013/0163976 in view of Haar US 2015/0300321 and Muchow et al. US 2004/0124711, Chambers et al. US 2020/0248471.

Pierce fails to teach:
20. The power platform recited in claim 19, further comprising a cradle configured to support the tower when in a lowered position.
	Chambers teaches further comprising a cradle configured to support the tower when in a lowered position (see FIG1 noting erect tower 12 and cradle position 20 in said cradle, shown but not labeled).
	It would have been obvious to incorporate said cradle as taught by Chambers into the trailer of Pierce with the motivation of providing added support and stability to said tower when transporting (see Pierce FIG5). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836